Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
The following comments are responsive to the Amendment and Remarks filed under the After Final Consideration Pilot Program 2.0 received 25 June 2021. Claims 1, 4-10, 12, and 13 remain pending and presently under consideration in this application. 
Response to Amendment
While the Amendment filed 25 June 2021 appears to satisfactorily address the rejection of each of claims 1 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous FINAL office action the merits, the Amendment filed 25 June 2021 also proposes amending the liquid crystal medium comprising one or more compounds of formula M of the base independent claim 1 to now require:
    PNG
    media_image1.png
    120
    497
    media_image1.png
    Greyscale
 from original claim 4, which depended from claim 1, and 
    PNG
    media_image2.png
    46
    359
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    106
    604
    media_image3.png
    Greyscale
from original claim 7, which depended from claim 1.
The aforementioned substantive amendment to the base independent claim 1 combining the limitations of both claims 4 and 7, requires further consideration and a structure search of the combination of compounds of formulae M, IA and VI, which cannot be completed in the time allotted, even under the After Final Consideration Pilot Program 2.0. As such, the aforementioned amendment does not materially reduce and/or simplify the issue for appeal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722